Citation Nr: 1145510	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-31 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to service connection for a bilateral wrist disorder.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a cardiovascular disorder.

8.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a low back disorder.

9.  Entitlement to service connection for a bilateral leg disorder.

10.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953 and from June 1953 to February 1954.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Winston-Salem, North Carolina.  In the August 2006 rating decision, the Columbia RO denied entitlement to service connection for a bilateral wrist disorder and the petition to reopen claims for service connection for degenerative joint disease of the spine, knees, feet, and ankles.  In the October 2008 rating decision, the Winston-Salem RO denied entitlement to service connection for a bilateral leg disorder, bilateral hip disorder, and diabetes mellitus.  That decision also denied the Veteran's petition to reopen the claims for service connection for hypertension and coronary artery disease, status post coronary artery bypass graft.

A hearing was held in May 2010 in Winston-Salem, North Carolina, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

In May 2010, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2010, the Board issued a decision reopening the claims for service connection for a cardiovascular disorder, a low back disorder, a bilateral knee disorder, a bilateral foot disorder, and a bilateral ankle disorder.  The Board also remanded the underlying merits of those claims, as well as the other claims currently on appeal, for further development.

In a June 2005 statement (VA Form 21-4138), the Veteran raised the issues of entitlement to service connection for a psychiatric disorder and entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and the issues of entitlement to service connection for a psychiatric disorder and to TDIU are referred to the RO for appropriate action.  

The issues of entitlement to service connection for a low back disorder, bilateral ankle disorder, bilateral wrist disorder, bilateral foot disorder, bilateral leg disorder, bilateral hip disorder, diabetes mellitus, and hypertension will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed March 2001 rating decision previously considered and denied service connection for hypertension.

2.  The evidence received since the March 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension. 

3.  The Veteran has been shown to have coronary artery disease that is related to his military service.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision, which denied service connection for hypertension, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011). 

2.  The evidence received subsequent to the March 2001 rating decision is new and material, and the claim for service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Resolving reasonable doubt in favor of the Veteran, coronary artery disease was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has reopened the Veteran's claim for service connection for hypertension and granted his claim for coronary artery disease. Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Hypertension

The Board observes that the Veteran's claim for service connection for hypertension was previously considered and denied by the RO in a rating decision dated in March 2001.  The Veteran was notified of that decision and of his appellate rights; however, he did not appeal the decision.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Furthermore, there was no relevant evidence pertaining to a nexus between hypertension and service received within one year of the Veteran's notification of the March 2001 rating decision.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.104, 3.159(b), 20.1103.

In April 2008, the Veteran essentially requested that his claim for service connection for hypertension be reopened.  The October 2008 rating decision currently on appeal denied reopening the claim because new and material evidence was not submitted.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Id.  

As noted above, the March 2001 rating decision denied the Veteran's claim for service connection for hypertension.  In that decision, the RO found that there was no evidence that the disorder had its onset in service or within one year thereafter.  There was also no evidence showing that the disorder was otherwise related to his military service.  

The evidence associated with the claims file subsequent to the March 2001 rating decision includes private medical records, VA medical records, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 2001 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for hypertension. 

The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the Veteran indicated in his April 2008 claim and May 2010 hearing testimony that he was diagnosed as having hypertension before or shortly following his separation from service.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that the lay assertions provide a possible connection between a current disorder and the Veteran's military service.  As such, the Veteran's lay assertions since the March 2001 rating decision relate to an unestablished fact necessary to substantiate the claim. 

Furthermore, the evidence raises a reasonable possibility of substantiating the claim in light of the fact that it reflects that the Veteran's hypertension may have had its onset in service or in the year immediately following service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hypertension.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 

II.  Cardiovascular Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a cardiovascular disorder.  His service treatment records show that he was seen in November 1951 for a mild contusion to the left chest that was sustained while moving wall lockers.  However, he was later seen in February 1952 and reported having chest pain every morning.  He was seen again in May 1952 with complaints of chest pain during the previous three months.  The Veteran also reported having a medical history of pain or pressure in his chest at the time of his February 1954 separation examination, although a clinical evaluation found his heart and chest to be normal.  

Following his military service, the Veteran has since been diagnosed with coronary artery disease.  As such, there is evidence of symptomatology in service and a current diagnosis.  Thus, the remaining question is whether the Veteran's current cardiovascular disorder is related to his symptomatology in service.  

The Board notes that there are conflicting medical opinions regarding the etiology of the Veteran's current coronary artery disease.  The May 2011 VA examiner reviewed the claims file and medical history, and she performed a physical examination.  She observed that the Veteran had chest pain in service with a duration of three months.  The Veteran also told the examiner that he did not seek treatment after service because of limited income, but did later see a private physician after obtaining health insurance.  Significantly, the examiner opined that it is at least as likely as not that the Veteran's coronary artery disease was caused by or a result of his related complaints in service, even though he did not have continuous medical care after his military discharge.  She commented that the medical evidence both for and against the conclusion was evenly divided.  

On the other hand, the September 2011 VA examiner also reviewed the Veteran's claims file and medical history and performed a physical examination.  He observed that the Veteran was 19 to 22 years old when he was in service.  The examiner noted that the Veteran fell off a truck in October 1951 and hurt his chest.  He complained of pain in the sternal area of the chest off and on for three months and was diagnosed with a chest contusion, but there was a question as to whether he may have had a sternum fracture.  Nevertheless, the examiner noted that there was no indication or reference to a cardiac problem.  There were no entries for such problems, work-ups, or treatment.  In addition, the examiner commented that the Veteran did not complain of chest or cardiac problems during his separation examination, and none were found.  It was further noted that he did not complain of any chest or cardiac problems after service until he 1981, which was approximately 27 years after service.  Therefore, he opined that the Veteran's coronary artery disease and resulting surgeries and cardiac pacemaker were not caused by or a result of his military service.  Instead, the examiner believed that the Veteran's cardiac problems are a process of life.

While the September 2011 VA examiner is correct that the Veteran was not found to have any chest or heart abnormalities during the clinical portion of his February 154 separation examination, he incorrectly stated that the Veteran did not have any complaints.  His report of medical history during that separation examination did note that he had pain or pressure in his chest.  Moreover, the September 2011 VA examiner based his opinion, in part, on the fact that the Veteran did not have any documented treatment for many years following his military service.  However, the Veteran has asserted that he had symptomatology, but could not afford to seek treatment.  There is no reason to doubt the credibility of his statements other than that lack of contemporaneous treatment.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006). 

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current coronary artery disease is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for coronary artery disease is warranted. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.

Subject to the provisions governing the award of monetary benefits, service connection for coronary artery disease is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA examination in connection with his claims for service connection for a bilateral leg disorder and bilateral foot disorder.  He does appear to currently have such disorders.  For example, an August 2003 private examination report documents him as having bilateral plantar neuropathy of an uncertain etiology, and VA medical records dated in October 2004 indicated that he was assessed as having a muscle strain or deep vein thrombosis of the right leg.  

In addition, the Veteran has asserted on several occasions that he injured his legs and feet in service during an accident in which he was knocked off the back of a moving truck that was transporting lockers.  In the alternative, he has claimed that his disorders are related to cold weather exposure in service.  The Veteran has further stated that his leg and foot symptoms have persisted since service.

Moreover, the Veteran's service treatment records do show that he was treated for foot pain in November 1953 following a parade.  He was diagnosed as having a simple contusion.  During his February 1954 separation examination, he also reported having a medical history of foot trouble.

Based on the foregoing, there is some evidence showing that he may have a current disorder and that he may have had an injury or symptoms in service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any bilateral leg and foot disorders that may be present.  

Similarly, the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  The May 2011 VA examination report did note that the Veteran had a history of hypertension and recorded elevated blood pressure readings.  In addition, the Veteran reported in his April 2008 claim and during the May 2010 hearing that he was diagnosed as having hypertension before or shortly following his separation from service.  However, the evidence of record does not include a medical opinion addressing whether the Veteran may have current hypertension that is related to his military service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any hypertension that may be present.  

In addition, the Veteran reported on a May 2008 "Authorization and Consent to Release Information" form (VA Form 21-4142) that he had received treatment in 2008 for diabetes mellitus at the VA Medical Center in Fayetteville, North Carolina (Fayetteville VAMC).  During the May 2010 hearing, he also reported that he was receiving VA treatment for the disabilities at issue.  The most recent VA treatment records associated with the claims file are from the VA Medical Center in Durham, North Carolina (Durham VAMC), and the Fayetteville VAMC, and they are dated in June 2005 and January 2006, respectively.  Thus, it appears that there may be additional, relevant VA treatment records that have not yet been obtained.  VA has a duty to obtain such records.  38 U.S.C.A. § 5103A(b),(c); Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Likewise, in July 2005, the Veteran submitted a signed and completed VA Form 21-4142 for treatment provided by a private podiatry group for foot problems and hypertension in Fayetteville, North Carolina.  The Veteran has submitted some treatment records from this facility; however, it is unclear whether there may be some additional records, as there is no evidence that any efforts have otherwise been taken to obtain all available treatment records from that facility.  As these claims are already being remanded, the RO should attempt to obtain any outstanding records. 

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for service connection on a secondary basis.  Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

Lastly, the Board notes that the Veteran was provided VA examinations in July 2006 in connection with his claims for service connection for a low back disorder, a bilateral knee disorder, a bilateral ankle disorder, and a bilateral wrist disability.    However, the copies of the examination reports associated with the claims file indicate that they are only draft versions.  Therefore, the RO should attempt to obtain the final versions completed by the July 2006 VA examiners.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO should send the Veteran a notice letter in connection with his claims for service connection.  The letter should specifically indicate what evidence is necessary to substantiate a claim for service connection on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.  

2.  The RO should obtain all outstanding medical records from the Durham VAMC dated from June 2005 to the present, from the Fayetteville VAMC dated from January 2006 to the present, and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file. 

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain them.  He should also be provided a description of any further action VA will take concerning his claims and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

3.  The RO should request that the Veteran complete an authorization form to enable VA to request all treatment records from his private podiatrist in Fayetteville, North Carolina.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  He should also be advised to submit any records in his possession.  All such notification must be documented in the claims file.
 
4.  The RO should make attempts to obtain the final versions of the July 2006 VA examination reports.  If such a version of the reports is unavailable, the RO should document the claims file and take appropriate action to ensure that an adequate VA examination and medical opinion have been obtained in connection with the claims for service connection for a low back disorder, bilateral knee disorder, bilateral ankle disorder, and bilateral wrist disorder.  

5.  After all efforts have been exhausted to obtain any additional treatment records, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral foot disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should identify all current foot disorders that have been present during the pendency of the appeal.  For each disorder identified, he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that had its onset in service or is related to his military service.  In so doing, the examiner should specifically address whether the disorders is related to the in-service accident during which the Veteran fell off a truck, is related to cold weather exposure in service, is related to his in-service foot problems, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disorder was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a low back disorder.

The examiner is advised that the Veteran is competent to report in-service foot injuries, his symptoms and history, and such reports, including those of a continuity of foot symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner must provide a rationale for his or her opinions.   

6.  After all efforts have been exhausted to obtain any additional treatment records, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral leg disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should identify all current leg disorders that have been present at any point during the pendency of the appeal.  For each diagnosis identified, he or she should opine as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is related to his military service.  In so doing, the examiner should specifically address whether the disorder is related to the in-service accident during which the Veteran fell off a truck, is related to cold weather exposure in service, or is otherwise the result of a disease or injury in service.

The examiner is advised that the Veteran is competent to report in-service leg injuries, his symptoms and history, and such reports, including those of a continuity of leg symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner must provide a rationale for his or her opinions.   

7.  After all efforts have been exhausted to obtain any additional treatment records, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension.  All indicated tests and studies, including blood pressure readings, should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran currently has hypertension that had its onset in service, within one year thereafter, or is otherwise causally or etiologically related to his military service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

The examiner must provide a rationale for his or her opinions.   

8.  The RO should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

10.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


